721 N.W.2d 583 (2006)
MICHIGAN REHABILITATION CLINIC, INC., and Dr. James Nikolovski, Plaintiffs-Appellants,
v.
CITY OF DETROIT, Defendant-Appellee.
Docket No. 130548. COA No. 263837.
Supreme Court of Michigan.
September 27, 2006.
On order of the Court, the application for leave to appeal the January 10, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
WEAVER, J., would grant leave to appeal.